Case 1:21-cv-00401-AJT-MSN Document 9 Filed 08/31/21 Page 1 of 1 PageID# 98




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA

R STREET INSTITUTE                               *

                Plaintiff                        *

v.                                               *           Case No. 1:21-cv-00401

ARTHUR RIZER d/b/a Arrow Consulting, LLC *

                Defendant                        *

*       *       *       *       *       *    *       *       *      *       *      *       *

                                       NOTICE OF DISMISSAL

        Plaintiff, R. Street Institute, by and through its undersigned counsel, pursuant to Fed. R.

Civ. Proc. 41(a), files this Notice of Dismissal and asks this Court to dismiss the above-captioned

case in its entirety with prejudice.

                                                     Respectfully submitted,


                                                     /s/ Jennifer S. Jackman
                                                     Jennifer S. Jackman
                                                     jjackman@wtplaw.com
                                                     Whiteford, Taylor & Preston, L.L.P.
                                                     1800 M Street NW, Suite 450N
                                                     Washington, D.C. 20036-5869
                                                     (202) 659-6800

                                                     Steven E. Tiller
                                                     stiller@wtplaw.com
                                                     Whiteford, Taylor & Preston, L.L.P.
                                                     Seven Saint Paul Street
                                                     Suite 1500
                                                     Baltimore, Maryland 21202-1636
                                                     (410 347-9425

                                                     Attorneys for Plaintiff,
                                                     R STREET INSTITUTE
